
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


CONFIDENTIALITY, PROPRIETARY RIGHTS
AND NON-COMPETITION AGREEMENT

PARTIES:

        EMPLOYER: Tanning Technology Corporation ("Tanning")

        and

        EMPLOYEE: Barrett L. Sweet ("Employee")

AGREEMENT:

        As a condition of employment with Tanning, Employee agrees to the
following terms and conditions:

1.      Duties/Best Efforts.    Employee agrees to devote his or her full
professional time and attention to the business of Tanning and those duties and
obligations entrusted to or required of Employee. Employee shall at all times
perform Employee's duties faithfully, industriously and to the best of
Employee's ability, experience and talent.

2.      Confidentiality, Non-Disclosure and Proprietary Rights.

        (a) Employee understands and agrees that the following classes of
information (collectively "Confidential Information") related to Tanning's
business or to which Employee may become exposed in the course of his or her
employment, whether or not in writing and whether or not formally marked, are
and shall remain the exclusive and confidential property of Tanning:

          (i)  Data, software, processes, client contacts, client/customer
lists, service techniques, market development and expansion plans, personnel
training and development methods, internal business organization and methods,
"Inventions" (as defined below), and other technical, business and financial
information;

        (ii)  Information and data provided to Tanning from time to time by
third parties on the understanding and condition that such data and information
will be kept confidential;

        (iii)  Ideas, processes, software, information, data, or other items
that may be developed by Employee from time to time as work product of the
employment relationship.

Any information that is generally known to the public (other than as a result of
disclosure by Employee) will not be deemed Confidential Information.

        (b) Throughout the time Employee is employed by Tanning (the "Period of
Employment"), and thereafter, Employee will not use or disclose Confidential
Information, and will take all reasonable precautions to prevent any person or
entity from gaining access to any of the Confidential Information, other than as
required in the performance of Employee's duties with Tanning. In order to
satisfy the needs of Tanning's clients and customers, Employee will sign any
confidentiality agreement reasonably requested by such third parties and/or
Tanning. Employee understands that Employee is not permitted to use the
Confidential Information for his or her own purposes or benefit.

        (c) Except as required in the performance of Employee's duties to
Tanning, Employee shall not duplicate in any way or remove from the work
premises any property of Tanning or its business associates, customers or
clients, including but not limited to any Confidential Information. At the end
of the Employee's Period of Employment, Employee will return to Tanning all such
property, including all copies of materials embodying Confidential Information,
and including, without limitation, files and other information contained on
paper, electronic, optical or other media, Tanning credit cards, keys and
security passes, computer equipment and programs, cell phone, and similar items.

        (d) Employee hereby agrees to assign, and does hereby assign, to Tanning
all of Employee's right, title and interest in or to any and all ideas,
concepts, know-how, techniques, processes, inventions, discoveries,
developments, software, works of authorship, innovations and improvements
(collectively "Inventions") conceived or made by Employee during Employee's
Period of Employment, whether alone or in concert with others, whether
patentable or subject to potential copyrights or not, except those that the
Employee developed or develops entirely on Employee's own time without using the
equipment, supplies, facilities, or Confidential Information of Tanning, and
provided that such Inventions are unrelated to the business (whether existing or
proposed) of Tanning. Employee agrees to promptly inform and disclose all
Inventions to Tanning in writing, and with respect to those Inventions that
Employee is required to assign to Tanning hereunder, to provide all assistance
reasonably requested by Tanning in the preservation of its interests in the
Inventions (such as by making applications, executing documents, testifying,
etc.), such assistance to be provided at Tanning's expense but without
additional compensation to Employee. Employee agrees that all such Inventions
are Confidential Information and are the sole and absolute property of Tanning.

        (e) Employee agrees that any work or Invention created or prepared by
Employee during Employee's Period of Employment which is subject to assignment
under paragraph (d) above, and which is eligible for United States copyright
protection or protection under the Universal Copyright Convention, the Berne
Copyright Convention and/or the Buenos Aires Copyright Convention, shall be a
"work made for hire" and the sole and absolute property of Tanning. In the event
that any such work is deemed not to be a "work made for hire", Employee hereby
assigns all right, title and interest in and to the copyright in such work to
Tanning, and agrees to provide all assistance reasonably requested in the
establishment, preservation and enforcement of Tanning's copyright in such work,
such assistance to be provided at Tanning's expense but without any additional
compensation to Employee.

        (f) In the event that Tanning is unable, as a result of inability to
find the Employee after a reasonably diligent effort, as a result of the death
or incapacity of the Employee, or as a result of the unjustified refusal of
Employee, to secure Employee's signature on any documents, applications, or
letters patent, copyright or other analogous protection relating to Inventions
or other proprietary rights, Employee hereby irrevocably designates and appoints
Tanning, by its duly authorized officers and agents as Employee's agent and
attorney-in-fact, to act for and on Employee's behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent, copyright, or
other analogous protection thereon with the same legal force and effect as if
executed by Employee.

3.      Non-Competition.    Employee holds an executive or management position
with Tanning in which Employee manages portions of the business operations of
Tanning and supervises or oversees other employees. Employee is considered a
member of Tanning's executive or management team or a member of professional
staff supporting Tanning's executive or management team, and a key employee of
Tanning whose efforts are integral to Tanning's business and for which Employee
receives commensurately high compensation and benefits. Tanning has invested
and/or will invest considerable time and money in the development and
enhancement of Employee's education, training and skills and the knowledge of
Tanning's unique business, which business is worldwide in scope and market. This
enhanced skill and knowledge is a substantial asset of Tanning and will be the
principal reason that Tanning continues the employment relationship and
continues to compensate Employee for Employee's work. In addition, Employee has
or will become aware of Confidential Information, which Confidential Information
in the hands of a competitor or potential competitor would cause substantial
loss and damage to Tanning and/or its customers and clients. Finally, Employee
will have close customer contact, which would enable Employee to divert customer
trade. Employee acknowledges that Employee's employment creates a relationship
of confidence and trust between Tanning and Employee with respect to the
Confidential Information. Employee also acknowledges the highly competitive
nature of Tanning's business. In consideration of the above matters, Employee
agrees and acknowledges that it is reasonable, necessary and appropriate in
order to protect the immediate interests of and avoid substantial injury to
Tanning for Employee to accept the following restrictions on Employee's right to
work or be employed in a fashion which will compete with Tanning's business and
type of business.

        Employee owes a duty of loyalty to Tanning to act solely for Tanning in
all matters connected with his or her employment. Employee will not, during the
Period of Employment, and for one year after the termination of employment for
any reason, compete with Tanning by directly or indirectly, alone or in concert
or cooperation with any other person or entity, taking any of the following
actions: (a) owning, managing, operating, joining, controlling or providing
services to, aiding or assisting any business entity, regardless of form, to
engage in the business of, develop, seek to develop, market, produce or provide
any commercial product or service in the nature of those provided by, or under
development by, or otherwise compete with, Tanning during the Period of
Employment; (b) serving as an employee, agent, consultant, officer, director,
representative, manager, partner, landlord or creditor of any such business
entity or enterprise described in (a); or (c) inducing or attempting to induce
any customer, supplier, or business relation of Tanning to cease doing business
with Tanning, to transfer all or any portion of their business away from Tanning
or to any such business entity or enterprise described in (a), or in any other
way interfering with the relationship between any customer, supplier or business
relation and Tanning. This non-competition obligation shall apply to North
America and any other country where Tanning or any of its subsidiaries or
affiliates are actively engaged in or pursuing business during the Employee's
Period of Employment. This paragraph shall not prohibit the ownership by
Employee of less than 5% of any publicly traded corporation, provided that
Employee is not otherwise engaged with such corporation in any of the activities
prohibited by this section 3. The time period of the restrictions set forth in
this section shall be extended for any period of time that Employee is found to
be in violation of any provision of this section 3.

4.      Non-Solicitation.    Employee shall not (whether alone or as a partner
or joint venture with any other person or entity, or as an officer, director,
shareholder, employee, consultant, representative, manager or agent of any
company) during the Period of Employment, [and for one year after the
termination of employment for any reason, directly or indirectly: (1) recruit,
solicit, attempt to persuade, or assist in the recruitment or solicitation of
the employment or services of any person who is employed by Tanning, or any
former employee of Tanning whose employment has been terminated for less than
six (6) months; or (2) solicit, directly or indirectly, the business of any
customer, supplier, or business relation of tanning on behalf of any business
competitive with Tanning's then-current business. The time period of the
restrictions set forth in this section shall be extended for any period of time
that Employee is found to be in violation of any provision of this section 4.

5.      Reasonableness.    If any court shall determine that the duration,
geographic limitations, subject or scope of any restriction contained in
sections 3 or 4 are unenforceable, it is the intention of the parties that
sections 3 and 4 shall not thereby be terminated but shall be deemed amended to
the extent required to make it valid and enforceable, such amendment to apply
only with respect to the operation of the section in the jurisdiction of the
court that has made such adjudication.

6.      Non-Disparagement.    Employee agrees that, other than as required by
law, through the Period of Employment and thereafter, he or she shall not make
or publish, nor cause or attempt to cause any other person to make or publish,
any statement, either written or oral, regarding Tanning, its directors,
officers or employees, that is defamatory or disparaging or that reflects
negatively upon the character, personality, integrity or performance of any of
them, or that is or reasonably could be expected to be damaging to the
reputation of any of them. Employee further agrees that, through the Period of
Employment and thereafter, he shall not discourage, or attempt to discourage,
any person, firm, corporation or business entity from doing business with, or
utilizing the services of, Tanning.

7.      Affiliated Entities.    Employee understands that Tanning's business may
be carried out by or in conjunction with affiliated companies or subsidiaries.
Employee agrees that Employee's obligations of confidentiality, non-competition
and non-disparagement, shall apply equally to the Confidential Information,
business and employees of Tanning's subsidiaries and affiliates. For such
purposes, any reference to Tanning in this Agreement shall also be deemed to be
a reference to its subsidiaries and affiliates.

8.      Remedies for Breach of
Non-Disclosure/Non-Compete/Non-Solicitation/Non-Disparagement
Provisions.    Employee acknowledges and agrees that the provisions of this
Agreement are essential to Tanning, are reasonable and necessary to protect the
legitimate interests of Tanning, and that the damages sustained by Tanning as a
result of a breach of the provisions in this Agreement will subject Tanning to
immediate, irreparable harm and damage, the amount of which, although
substantial, cannot be reasonably ascertained, and that recovery of damages at
law will not be an adequate remedy. Employee therefore agrees that Tanning, in
addition to any other remedy it may have under this Agreement or at law, shall
be entitled to injunctive and other equitable relief to prevent or curtail any
breach of any provision of this Agreement. In the event suit or action is
instituted to enforce this Agreement, including, but not limited to, suit for a
temporary restraining order or preliminary or permanent injunction, the
prevailing party shall be entitled to costs and reasonable attorneys' fees.
Employee waives any right to the posting of a bond in the event of an issuance
of a temporary restraining order, preliminary injunction or permanent injunction
upon the issuance of such an order by a court of competent jurisdiction.

9.      Employee Notification Requirement.    During the Period of Employment,
and during any subsequent period of time that Employee is reasonably likely to
be subject to a continuing obligation under the terms of this Agreement,
Employee will notify Tanning of any change of address, and will identify and
notify Tanning of each and any new job or other business activity in which
Employee plans to engage, together with the name and address of the new employer
and a reasonably detailed description of the nature of the Employee's new
position with such new employer sufficient for Tanning to be able to enforce its
rights under this Agreement.

10.    Former Employment or Work.    Employee represents, acknowledges and
agrees that Employee has not brought, and will not bring with Employee, or use
in the performance of Employee's duties for Tanning, any materials or documents
of any former employer, client, person, or entity of any type, which are not
generally available to the public, unless Employee has obtained written
authorization for the possession and use of such materials or documents and
provided such authorization to Tanning. Employee also understands and agrees
that, in Employee's employment with Tanning, Employee shall not breach any
obligation of confidentiality or legal duty that Employee has to any former
employer or client and agrees that Employee will fulfill any and all such
obligations during Employee's Period of Employment. Employee agrees to indemnify
and hold Tanning harmless with respect to any breach of this provision pursuant
to the terms of paragraph 14 below.

11.    No Conflicts.    Employee represents and warrants that, to the best of
his knowledge and belief, delivery and performance of this Agreement does not
violate any applicable law, regulation, order, judgment or decree or any
agreement to which Employee is a party or by which he or she is bound.

12.    Assignment.    This Agreement shall bind and benefit the parties hereto,
and to the extent necessary to carry out its intentions, the legal and personal
representatives of the parties. This Agreement may not be assigned without the
written permission of the parties, except that Tanning may assign this Agreement
to any successor of Tanning by reason of reorganization, merger, consolidation,
or the partial or complete sale of Tanning's business and/or assets.

13.    Indemnification and Remedy.    Each party agrees to indemnify and hold
harmless the other against any and all damages, claims, losses or expenses,
including reasonable attorney's fees, arising from or relating to any breach of
this Agreement.

14.    Waiver.    Neither the delay nor failure by Tanning or Employee to
enforce any provision or exercise any right under this Agreement, nor partial or
single enforcement or exercise of any such provision or right, shall constitute
a waiver of that or any other provision or right.

15.    Governing Law and Venue.    This Agreement shall be interpreted and
enforced under the laws of the State of Colorado applicable to contracts made to
be performed entirely within Colorado. Except as necessary to enforce Tanning's
rights pursuant to paragraphs 2 through 8 above, to the extent that any action
is brought in a court of law in connection with this Agreement, the exclusive
venue for such action shall be a court of appropriate jurisdiction, including
the Federal courts, located in the City and County of Denver, Colorado.

16.    Survival.    The provisions of this Agreement that by their nature are
intended to survive, including without limitation the confidentiality,
non-disclosure, non-competition, non-solicitation, non-disparagement and
indemnification provisions, shall survive the termination of this Agreement.

17.    Arbitration.    Except with respect to an action by Tanning to seek to
enforce its legal or equitable rights pursuant to paragraphs 2 through 8 above,
and after the exhaustion of all applicable administrative remedies, any
controversy or claim arising out of or related to this Agreement, or Employee's
employment, including disputes arising under state and federal
anti-discrimination and civil rights laws, shall be resolved by arbitration in
Denver, Colorado under the Commercial Rules of the American Arbitration
Association in effect at the time such controversy or claim arises (the "Rules")
by one arbitrator selected pursuant to the Rules, except that the parties
specifically authorize the Arbitrator to set a schedule for, accept the
submission of and dispositively rule on any or all of the issues raised in
motion(s) and supporting briefs for summary judgment prior to conducting any
such arbitration. The award of the arbitrator shall be in writing, shall be
final and binding upon the parties, and may, in appropriate circumstances,
include injunctive relief. Should any party fail to appear or be represented at
the arbitration proceedings after due notice in accordance with the Rules, then
the arbitrator may nevertheless render a decision in the absence of that party,
and such decision shall have the same force and effect as if the absent party
had been present, whether or not it shall be adverse to the interests of that
party. Any award rendered hereunder may be entered for enforcement, if
necessary, in any court of competent jurisdiction, and the party against whom
enforcement is sought shall bear the expenses, including attorneys' fees, of
enforcement.

18.    Interpretation.    In the event that any provision in this Agreement
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, but this Agreement shall be construed as if
such provision had never been contained herein. If any provision in this
Agreement shall be held to be excessively broad as to duration, activity or
subject in any jurisdiction, it shall be construed by limiting and reducing the
provision that is deemed excessively broad. A limitation or reduction in the
application of any provision in one jurisdiction shall not affect the
application of the same provision in any other jurisdiction.

19.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.

20.    Entire Agreement and Amendment.    This Agreement constitutes the entire
agreement between Tanning and Employee regarding its subject matter, and any
verbal or written communication between the parties prior to the adoption of
this Agreement, shall be deemed merged herein and of no further force and
effect. This Agreement may only be altered or amended by a writing signed by the
Employee and an authorized officer of Tanning, and no officer, employee, agent
or representative of Tanning has the authority to orally modify any term of this
Agreement including, without limitation, the at-will nature of Employee's
employment.

Agreed to and Accepted:

TANNING TECHNOLOGY
CORPORATION   EMPLOYEE
By:
 


--------------------------------------------------------------------------------


 
By:


--------------------------------------------------------------------------------


Printed Name: Melinda Hall
 
Printed Name: Barrett L. Sweet
Title: Director of Human Resources
 
Date:


--------------------------------------------------------------------------------


Date: July 29, 2002
 
 
 
          Address and Phone:
4600 South Syracuse St., Suite 1200
Denver, CO 80237
303-220-9944
 
850 North State, Apt. 20C
Chicago, IL 60610
312-337-6340





QuickLinks


Exhibit 10.1

